IN THE UNITED STATES DISTRICT COURT FOR THE MIDDLE DISTRICT OF
TENNESSEE AT NASHVILLE

Defendant.

JOHN J. SHUFELDT, M.D., )
)
Plaintiff, )
)
v. ) No: 3:17-cv-01078
) JURY DEMAND
BAKER, DONELSON, BEARMAN, )
CALDWELL & BERKOWITZ,P.C., _) JUDGE CRENSHAW
) M. JUDGE NEWBERN
)

PLAINTIFF’S RESPONSES TO DEFENDANT’S FIRST
SET OF INTERROGATORIES AND REQUEST
FOR PRODUCTION OF DOCUMENTS
INTERROGATORIES
1. Identify all persons known to you to have knowledge of the facts of this case and
state the substance of the facts known to each such person.
RESPONSE: The plaintiff and his former attorneys Patton Hahn and Adam

Winger have knowledge of the actions taken and not taken by the attorneys during the

course of their representation of the Plaintiff.

2. Identify all persons known to you to have knowledge of the facts of the
Underlying Action and state the substance of the facts known to each such person.
RESPONSE: In addition to the persons identified in the parties’ Initial Disclosures,

Matthew Morris of RGL Forensics, 5215 North O’Connor Blvd., Central Tower,

EXHIBIT

00023853 2

   

By

Case 3:17-cv-01078 Documeat 98-1 Filed 01/24/80 Page 1 of 46 PagelD #: 1158
Suite 640, Irving, TX 75039, has knowledge of facts pertaining to the valuation of

NextCare Holdings, Inc.

3. With respect to each person you expect to call as an expert witness in the trial of
this matter, identify each expert and for each expert state the following:
(a) Name and address of the expert’s employer;
(b) Name and address of any organizations with which the witness is
associated in any professional capacity;
(c) The field in which the witness is to be offered as an expert;
(d) Asummary of educational background and qualifications within the field
in which the witness is expected to testify and citations to all publications written
in whole or in part by the witness;
(e) The substance of the facts and opinions to which the witness is expected to
testify;
(f) A summary of the grounds for each opinion to which the expert is
expected to testify; and
(g) | The style of any cases in which the expert has testified in the past,
including the name of the court, the county and state where the court is located,
and the date the expert testified.
RESPONSE: Plaintiff expects that he will call Robert Hackett as an expert witness
at the trial of this cause and refers Defendant to the Preliminary Affidavit of Mr.

Hackett that was filed with the Complaint in this cause. However, at this point,

00023853 2 2

Case 3:17-cv-01078 Document 98-1 Filed 01/24/20 Page 2 of 46 PagelD #: 1159

 

 
pending discovery, Mr. Hackett’s opinions remain preliminary. The response to this
interrogatory with respect to both Mr. Hackett and any other person Plaintiff

expects to call as an expert witness at trial will be supplemented.

4. Identify the nature and extent of all losses or damages allegedly incurred by you

as a result of the allegations in the complaint and state how the amount of the loss or

damage was calculated.

RESPONSE: The Plaintiff has provided a description of his claimed damages and a
calculation of the amount of those damages in his Initial Disclosures. Plaintiff anticipates

that his response to this interrogatory will be supplemented.

5. Describe in detail the “communications” referenced in paragraph 2 on page 3 of
your complaint in this action and identify all documents relating to or evidencing any
such communications and all witnesses with knowledge of the facts set forth in your
response.

RESPONSE: Objection. This interrogatory is overly broad, unduly vague and
overly burdensome. It seeks disclosure of privileged matter and materials subject to
preceding confidentiality orders and agreements. It also seeks discovery of matters
that are not relevant to the claims and defenses of the case and beyond what is
proportional to the needs of the case. Fed. R. Civ. P. 26(b)(1). Without waiving
these objections, Plaintiff states that these communications are presented in the

course of the parties’ correspondence, including Baker Donelson’s engagement

00023853 2 3

Case 3:17-cv-01078 Document 98-1 Filed 01/24/20 Page 3 of 46 PagelD #: 1160

 
letter, its memoranda sent to Dr. Shufeldt, and an email Dr. Shufeldt shared with
Baker Donelson attesting that he “will seek redress for NextCare’s inappropriate

actions tirelessly and to [his] last dime.”

6. Identify the nature of all claims other than those actually asserted against
NextCare in the complaint in the Underlying Action that you contend you had with
respect to the facts alleged in the complaint in the Underlying Action, state in detail the
basis for your contention that each such claim existed, identify all persons or entities
having liability with respect to each such claims, and identify all documents relating to or
supporting your response to this interrogatory and all witnesses with knowledge of the
facts set forth in your response.

RESPONSE: Objection. Besides being overly broad, unduly vague and overly
burdensome, the interrogatory exceeds the scope of discovery as defined by Fed. R. Civ. P.
26(b)(1), i.e., discovery is limited to “nonprivileged matter that is relevant to any party’s
claim. or defense and proportional to the needs of the case.” (Emphasis supplied.) Plaintiff
makes no claim against Defendant except for the damages caused by Defendant’s
negligence in regard to Plaintiff’s breach of fiduciary duty claims that were prosecuted in

the Underlying Action.

7. State the date on which you contend that the statute of limitations expired on your
breach of fiduciary duty claims asserted against NextCare in the Underlying Litigation,

describe in detail the basis for your contention, and identify all documents relating to or

00023853 2 4

Case 3:17-cv-01078 Document 98-1 Filed 01/24/20 Page 4 of 46 PageID #: 1161
supporting your contention and all witnesses with knowledge of the facts set forth in your

response.

RESPONSE: Objection. This interrogatory is overly broad, unduly vague and
overly burdensome. It seeks disclosure of privileged matter and materials subject to
preceding confidentiality orders and agreements. It also seeks discovery of matters that are
not relevant to the claims and defenses of the case and beyond what is proportional to the
needs of the case. Fed. R. Civ. P. 26(b)(1). Without waiving these objections, Plaintiff
states that Mr. Hahn acknowledged in his memorandum to Dr. Shufeldt dated October 2,
2014, that Dr. Shufeldt’s breach of fiduciary duty claims were subject to a three year
statute of limitations such that Dr. Shufeldt’s claims arising from the actions taken by
NextCare in October, 2010 expired in October, 2013. The NextCare documents Dr.
Shufeldt shared with Defendant and the communications exchanged between Dr. Shufeldt
and his lawyers in February and March, 2013, demonstrate that Dr. Shufeldt was aware
that he had potential claims against NextCare. Accordingly, any tolling arguments, such as
those Mr. Hahn attempted to articulate a year after the claims were time-barred, would

have been unavailing.

8. State the date on which you contend that the statutes of limitations expired on
each of the claims identified in your response to Interrogatory No. 6 above, describe in
detail the basis for your contention, and identify all documents relating to or supporting

your contention and all witnesses with knowledge of the facts set forth in your response.

00023853 2 5

Case 3:17-cv-01078 Document 98-1 Filed 01/24/20 Page 5 of 46 PagelD #: 1162

 
RESPONSE: Objection. Besides being overly broad, unduly vague and overly
burdensome, the interrogatory exceeds the scope of discovery as defined by Fed. R. Civ. P.
26(b)(1), i.e., discovery is limited to “nonprivileged matter that is relevant to any party’s
slaim_or defense and proportional to the needs of the case.” (Emphasis supplied.) Plaintiff
makes no claim against Defendant except for the damages caused by Defendant’s
negligence in regard to Plaintiff’s breach of fiduciary duty claims that were prosecuted in

the Underlying Action.

9. Describe in detail how and when you “first learned that the statute of limitations
may have run on certain claims,” as alleged in paragraph 6 on page 4 of your complaint
in this action, and identify all documents relating to or supporting your response to this
interrogatory and all witnesses with knowledge of the facts set forth in your response.
RESPONSE: Objection. This interrogatory seeks disclosure of privileged matter
and materials, including protected attorney opinion work product. It also seeks
discovery of matters that are not relevant to the claims and defenses of the case and
beyond what is proportional to the needs of the case. Fed. R. Civ. P. 26(b)(1).
Without waiving these objections, Plaintiff states that he became aware that the
statute of limitations may have run on certain claims on or about September 17,
2014. Plaintiff shared his concerns regarding potential statute of limitations
problems with Mr. Winger and Mr. Hahn in an emails to those attorneys on

September 17, 2014 and in an email sent te Mr. Hahn on September 23, 2014.

00023853 2 6

Case 3:17-cv-01078 Document 98-1 Filed 01/24/20 Page 6 of 46 PagelD #: 1163

 

 
10. State the legal basis upon which you seek to recover your attorney’s fees and
expenses in this action.

RESPONSE: Plaintiff seeks to recover his initial fees and expenses that were paid to
Defendant or incurred during the course of that representation for negligently
performed work. He seeks to recover his fees that were paid to Robbins Arroyo;
Andrews & Springer, LLC; and Schneider, Wallace, Cottrell, Konecky, & Wotkyns,
LLP, and the expenses that were incurred as a result of those representations,
because such fees and expenses are recoverable as corrective fees necessary to
mitigate the Plaintiff’s damages resulting from the negligence of Baker Donelson.
Plaintiff here also seeks to recover his litigation fees and expenses from Baker
Donelson for breach of contract.

In addition to being negligent, Baker Donelson also failed to perform
promised services in a timely manner. For example, Baker Donelson made a
commitment to Plaintiff to send NextCare’s attorney a reiterated demand letter for
the pertinent company books and records, then held the letter for seven months
before advising Plaintiff that the letter had never been sent. On February 11, 2013,
the parties entered an agreement whereby Baker Donelson agreed to represent
Plaintiff in his “potential claim against NextCare Holdings, Inc., a Delaware
corporation,” then allowed the statute of limitation to run on Plaintiff’s breach of
fiduciary duty claims against NextCare that arose from the 2010 Challenged

Transaction.

00023853 2 7

Case 3:17-cv-01078 Document 98-1 Filed 01/24/20 Page 7 of 46 PagelD #: 1164

 
11. With respect to the Shufeldt Employment Action, state the date it was filed, the
court in which it was filed, the docket number, the date it was resolved or concluded,
identify all parties thereto, and describe the manner and terms of its resolution or
conclusion.

RESPONSE: On September 18, 2012, Quantum Leasing, LLC, a company in which
Plaintiff is/was a Member, and Plaintiff filed suit against NextCare in the Maricopa,
Arizona, Superior Court, Docket No. CV2012-014120. The claims of Quantum against
NextCare, which involved claims against NextCare for failing to reimburse Quantum for
jet fuel expenses and other costs related to NextCare’s use of Quantum’s plane, were
resolved pursuant to a confidential settlement agreement between those parties executed on
February 4, 2015. Dr. Shufeldt’s claims against NextCare in the Employment Action were
resolved as a part of the confidential settlement of the Underlying Action on May 8, 2017,

and subsequently were dismissed.

12. | With respect to the Shufeldt Records Action, state the date it was filed, the court
in which it was filed, the docket number, the date it was resolved or concluded, identify
all parties thereto, and describe the manner and terms of its resolution or conclusion.
RESPONSE: The Records Action was filed on March 19, 2015 in the Court of
Chancery Court for the State of Delaware, Case No. 10815, the parties entered a
joint stipulation of dismissal on July 8, 2015, following the production of requested

books and records subject to a confidentiality agreement.

00023853 2 8

Case 3:17-cv-01078 Document 98-1 Filed 01/24/20 Page 8 of 46 PagelD #: 1165
13. With respect to the Qui Tam Action, describe the nature of the claims made

against you, state the date that each such claim was resolved or concluded, and describe

the manner and terms of the resolution or conclusion of each such claim.

RESPONSE: The claims made against Dr. Shufeldt in the Qui Tam Action are set
forth in the Complaint filed in The United States of America, ex rel. Antonio Saidiani, (W.D.
N.C. 2011, No. 3:11CV141, Doc. 1). The claims against Dr. Shufeldt were dismissed on
September 18, 2014, with the case being held open for 60 days to give the United States an
opportunity to determine what steps, if any, it would take with respect to the litigation. On
October 16, 2014, the government indicated that it did not intend to take any action in the
case. Accordingly, the case against Dr. Shufeldt was dismissed with prejudice on
December 16, 2014. (Doc. 91). There was never a finding that Dr. Shufeldt had violated the
False Claims Act, and Dr. Shufeldt never paid a penny to settle any such claim made

against him.

14. State in detail the basis for the allegation in paragraph 45 of the complaint in the

Underlying Action that “Plaintiff did not have the resources to adequately defend himself

in [the Qui Tam Action] without NextCare’s contractually required advancement,” and

identify all documents relating to or supporting your response to this interrogatory and all

witnesses with knowledge of the facts set forth in your response.

RESPONSE: Objection. This interrogatory is overly broad, unduly vague and
overly burdensome. It seeks disclosure of privileged matter and materials subject to

preceding confidentiality orders and agreements. It also seeks discovery of matters that are

00023853 2 9

Case 3:17-cv-01078 Document 98-1 Filed 01/24/20 Page 9 of 46 PagelD #: 1166

 
not relevant to the claims and defenses of the case and beyond what is proportional to the
needs of the case. Fed. R. Civ. P. 26(b)(1). Without waiving these objections, Plaintiff
states that he brought suit against NextCare for, inter alia, breaching its contractual duty to
provide indemnification of such fees. Moreover, at the time in question, Plaintiff had
committed most of his funds te another start-up company, MeMD, and, as evidenced by the
financial records, including tax returns, that the Plaintiff is providing with his responses to
Defendant’s discovery requests, Plaintiff had limited or negative income during the period
in question. Plaintiff at the time also was involved in another startup called UCIN. Mr.
Winger was familiar with the company and knew it needed funding. Mr. Winger and Mr.

Hahn were generally aware of Plaintiff’s financial condition.

15. State in detail the basis for the allegation in paragraph 27 of the complaint in the
Underlying Action that plaintiff “was not financially in a position to challenge the
valuations,” and identify all documents relating to or supporting your response to this
interrogatory and all witnesses with knowledge of the facts set forth in your response.
RESPONSE: Objection. This interrogatory is overly broad, unduly vague and
overly burdensome. It seeks disclosure of privileged matter and materials subject to
preceding confidentiality orders and agreements. It also seeks discovery of matters that are
not relevant to the claims and defenses of the case and beyond what is proportional to the
needs of the case. Fed. R. Civ. P. 26(b)(1). Without waiving these objections, Plaintiff
states that at the time in question, Plaintiff had committed most of his funds to another

startup company, MeMD, and, as evidenced by the financial records, including tax returns,

00023853 2 10

Case 3:17-cv-01078 Document 98-1 Filed 01/24/20 Page 10 of 46 PagelD #: 1167

 
that the Plaintiff is providing with his responses to Defendant’s discovery requests, Plaintiff
had limited or negative income during the period in question. Plaintiff at the time also was
involved in another startup called UCIN. Mr. Winger was familiar with the company and
knew it needed funding. Mr. Winger and Mr. Hahn were generally aware of Plaintiff’s

financial condition.

16. State in detail the basis for the allegation in paragraph 4 of the complaint in the
Underlying Action that plaintiff “did not have the means to invest additional funds into
the Company to prevent the further dilution of his ownership .. . .,” and identify all
documents relating to or supporting your response to this interrogatory and all witnesses
with knowledge of the facts set forth in your response.

RESPONSE: Objection. This interrogatory is overly broad, unduly vague and
overly burdensome. It seeks disclosure of privileged matter and materials subject to
preceding confidentiality orders and agreements. It also seeks discovery of matters that are
not relevant to the claims and defenses of the case and beyond what is proportional to the
needs of the case. Fed. R. Civ. P. 26(b)(1). Without waiving these objections, Plaintiff
states that at the time in question, Plaintiff had committed most of his funds to another
start-up company, MeMD, and, as evidenced by the financial records, including tax
returns, that the Plaintiff is providing with his responses to Defendant’s discovery requests,
Plaintiff had limited or negative income during the period in question. Plaintiff at the time

also was involved in another startup called UCIN. Mr. Winger was familiar with the

00023853 2 11

Case 3:17-cv-01078 Document 98-1 Filed 01/24/20 Page 11 of 46 PagelD #: 1168

 
company and knew it needed funding. Mr. Winger and Mr. Hahn were generally aware of

Plaintiff's financial condition.

17. State in detail the basis for the allegation in paragraph 3 of the complaint in the
Underlying Action that “EEF used its control of the Board to take advantage of Plaintiff’s
departure and seize complete control of the Company. EEF accomplished this task by
manipulating the Company’s valuation, thus causing the stock held by Plaintiff to appear
worthless,” and identify all documents relating to or supporting your response to this
interrogatory and all witnesses with knowledge of the facts set forth in your response.
RESPONSE: Objection. This interrogatory is overly broad, unduly vague and
overly burdensome. It seeks disclosure of privileged matter and materials subject to
preceding confidentiality orders and agreements. It also seeks discovery of matters that are
not relevant to the claims and defenses of the case and beyond what is proportional to the
needs of the case. Fed. R. Civ. P. 26(b)(1). Without waiving these objections, Plaintiff
states that the 2010 Challenged Transactions took place almost immediately after the
Plaintiff executed a Separation Agreement with NextCare and resigned his positions. With
respect to EEF’s manipulation of Next Care’s valuation, Plaintiff refers Defendant to the
valuation reports and the Brustkern deposition that are being produced with the responses
to Defendant’s discovery requests. Plaintiff’s attorneys at Baker Donelson were well aware
that the Challenged Transactions made Plaintiff’s NextCare Holdings’ stock appear

worthless, as evidenced by the documents Plaintiff shared with these lawyers and Mr.

00023853 2 12

Case 3:17-cv-01078 Document 98-1 Filed 01/24/20 Page 12 of 46 PagelD #: 1169

 

 
Hahn’s discussion of these documents in his Memorandum to the Plaintiff dated October 2,

2014.

18. State in detail the basis for the allegation in paragraph 3 of the complaint in the
Underlying Action that “Among other things, management, under the control of EEF,
provided the Company’s financial advisor with substantially depressed financial
projections, which in turn, decreased NextCare’s valuation,” and identify all documents
relating to or supporting your response to this interrogatory and all witnesses with
knowledge of the facts set forth in your response.

RESPONSE: Objection. This interrogatory is overly broad, unduly vague and
overly burdensome. It seeks disclosure of privileged matter and materials subject to
preceding confidentiality orders and agreements. It also seeks discovery of matters that are
not relevant to the claims and defenses of the case and beyond what is proportional to the
needs of the case. Fed. R. Civ. P. 26(b)(1). Without waiving these objection, Plaintiff refers
Defendant to the valuation reports and the Brustkern deposition that are being produced
with the responses to Defendant’s discovery requests. In addition, the documents and
information Plaintiff provided to his attorneys at Baker Donelson, particularly including
Plaintiff’s email communications with his lawyers in February and March, 2013, put them

on notice that EEF had understated the value of NextCare.

19. State in detail the basis for the allegation in paragraph 3 of the complaint in the

Underlying Action that “Over the next year, EEF, and individuals associated with EEF,

00023853 2 13

Case 3:17-cv-01078 Document 98-1 Filed 01/24/20 Page 13 of 46 PagelD #: 1170

 
used the manipulated valuation of the Company to continue to buy preferential stock at a
deep discount, which in turn caused the near total dilution of Plaintiff’s holdings,” and
identify all documents relating to or supporting your response to this interrogatory and all
witnesses with knowledge of the facts set forth in your response.

RESPONSE: Objection. This interrogatory is overly broad, unduly vague and
overly burdensome. It seeks disclosure of privileged matter and materials subject to
preceding confidentiality orders and agreements. It also seeks discovery of matters that are
not relevant to the claims and defenses of the case and beyond what is proportional to the
needs of the case. Fed. R. Civ. P. 26(b)(1). Without waiving these objections, Plaintiff
states that the NextCare materials he provided to his attorneys at Baker Donelson
document the preferential stock purchases made by EEF and the individuals associated

with EEF, which in turned caused the dilution of Plaintiff’s holdings.

20. State in detail the basis for your allegation in paragraph 33 of the complaint in the

Underlying Action that “[t}he 2010 Challenged Transaction occurred at an unfair price

and as the result of an unfair process,” and identify all documents relating to or

supporting your response to this interrogatory and all witnesses with knowledge of the

facts set forth in your response.

RESPONSE: Objection. This interrogatory is overly broad, unduly vague and
overly burdensome. It seeks disclosure of privileged matter and materials subject to
preceding confidentiality orders and agreements. It also seeks discovery of matters that are

not relevant to the claims and defenses of the case and beyond what is proportional to the

00023853 2 14

Case 3:17-cv-01078 Document 98-1 Filed 01/24/20 Page 14 of 46 PagelD #: 1171

 
needs of the case. Fed. R. Civ. P. 26(b)(1). Without waiving these objections, Plaintiff
refers Defendant to the valuation reports and the Brustkern deposition that are being
produced with the responses to Defendant’s discovery requests. Further, as stated, Plaintiff
was not in a financial condition to protect his ownership interest in NextCare from being
diluted by EEF and its members. These facts were known to the defendants in the
Underlying Action and Plaintiff shared the pertinent documents and information in his

possession with his attorneys at Baker Donelson.

21. State in detail the basis for your allegation in paragraph 40 of the complaint in the
Underlying Action that “[t]he 2012 Challenged Transaction was also the result of an
unfair process and unfair price,” and identify all documents relating to or supporting your
response to this interrogatory and all witnesses with knowledge of the facts set forth in
your response.

RESPONSE: Objection. This interrogatory is overly broad, unduly vague and
overly burdensome. It seeks disclosure of privileged matter and materials subject to
preceding confidentiality orders and agreements. It also seeks discovery of matters that are
not relevant to the claims and defenses of the case and beyond what is proportional to the
needs of the case. Fed. R. Civ. P. 26(b)(1). Without waiving these objections, Plaintiff
states that the 2012 Challenged Transaction was consummated without any valuation
information provided to the shareholders and without any valuation study being
performed. Plaintiff also refers Defendant to the valuation reports and the Brustkern

deposition that are being produced with the responses to Defendant’s discovery requests.

00023853 2 15

Case 3:17-cv-01078 Document 98-1 Filed 01/24/20 Page 15 of 46 PagelD #: 1172

 
Further, as stated, Plaintiff was not in a financial condition to protect his ownership
interest in NextCare from being diluted by EEF and its members. These facts were known
to the defendants in the Underlying Action and Plaintiff shared the pertinent documents

and information in his possession with his attorneys at Baker Donelson.

22. State in detail the basis for your allegation in paragraph 30 of the complaint in the
Underlying Action that “[t]he valuation of the Company was further manipulated,
allowing EEF to cement its control over the Company,” and identify all documents
relating to or supporting your response to this interrogatory and all witnesses with
knowledge of the facts set forth in your response.

RESPONSE: Objection. This interrogatory is overly broad, unduly vague and
overly burdensome. It seeks disclosure of privileged matter and materials subject to
preceding confidentiality orders and agreements. It also seeks discovery of matters that are
not relevant to the claims and defenses of the case and beyond what is proportional to the
needs of the case. Fed. R. Civ. P. 26(b)(1). Without waiving these objections, Plaintiff
states that the materials he provided to his attorneys at Baker Donelson document the

impact that the referenced 2012 Challenged Transaction had upon Plaintiff's ownership

interest in NextCare.

23. State in detail the basis for your allegation in paragraph 41 of the complaint in the

Underlying Action that “[i]f the Challenged Transactions were done correctly and in good

00023853 2 16

Case 3:17-cv-01078 Document 98-1 Filed 01/24/20 Page 16 of 46 PageID #: 1173

 

 
faith, Plaintiff and the other founders of the Company would continue to own in excess of

25% of NextCare’s stock, as opposed to the 1.3% claimed,” and identify all documents

relating to or supporting your response to this interrogatory and all witnesses with

knowledge of the facts set forth in your response.

RESPONSE: Objection. This interrogatory is overly broad, unduly vague and
overly burdensome. It seeks disclosure of privileged matter and materials subject to
preceding confidentiality orders and agreements. It also seeks discovery of matters that are
not relevant to the claims and defenses of the case and beyond what is proportional to the
needs of the case. Fed. R. Civ. P. 26(b)(1). Without waiving these objections, Plaintiff
states that the referenced statement from the complaint in the Underlying Action is based
upon information provided by Matthew Morris, Plaintiff’s forensic expert in the
Underlying Action. Mr. Morris’s report and the financial data he considered in reaching

his opinions are being included with the responses to Defendant’s discovery requests.

24. — Identify all of the “founders of the Company” referenced in paragraph 41 of the

complaint in the Underlying Action.

RESPONSE: In addition to the Plaintiff, Plaintiff believes that the founders
referenced in paragraph 41 of the complaint in the Underlying Action were Jim McEown,
Donita Beckham as representative of the Beckham Trust, Jennifer Robb, William Drury,
James Weaver, Ensemble Fund B, Scott Elston, Laurel Stoimenoff; Tracy Patterson and

Rob Olivari.

00023853 2 17

Case 3:17-cv-01078 Document 98-1 Filed 01/24/20 Page 17 of 46 PagelD #: 1174

 
25. Identify every attorney with whom you communicated prior to October 7, 2015
concerning your claims or potential claims against NextCare, or any other person or
entity, arising out of the facts set forth the complaint in the Underlying Action or any
statute of limitations issue regarding such claims or potential claims, and, for each such
communication, state the date that it occurred, whether the communication was oral or in
writing, and the substance of the communication, and identify all documents relating to
or supporting your response to this interrogatory and all witnesses with knowledge of the
facts set forth in your response.

RESPONSE: Objection. This interrogatory is overly broad, unduly vague and
overly burdensome. It seeks disclosure of privileged matter and materials subject to
preceding confidentiality orders and agreements. It also seeks discovery of matters that are
not relevant to the claims and defenses of the case and beyond what is proportional to the
needs of the case. Fed. R. Civ. P. 26(b)(1). Without waiving these objections, Plaintiff
states that he communicated with:

Mark Barker of Jennings, Haug, & Cunningham, 2800 North Central Avenue, Suite
1800, Phoenix, AZ 85004, in August, 2010, in regard to his claims against NextCare that
resulted in the Employment Action that was prosecuted by Mr. Barker and his firm;

Adam Winger, Baker Donelson, around December, 2012, and, subsequently, Patton
Hahn at Baker Donelson, in regard to his breach of fiduciary duty claims against
NextCare;

Victoria Ames, Artemis Law Firm, PLLC, 6424 East Greenway Parkway, Suite 833,

Scottsdale, AZ 85254, in September, 2014, in regard to his breach of fiduciary duty claims;

00023853 2 18

Case 3:17-cv-01078 Document 98-1 Filed 01/24/20 Page 18 of 46 PagelD #: 1175

 
Scot L. Claus and David I. Thompson, Dickinson Wright, 1850 N. Central Avenue,
Suite 1400, Phoenix, AZ 85004, in October, 2014, in regard to his breach of fiduciary duty
claims;

Nicole Goodwin and Jeff Walsh, GreenbergTraurig, 2375 East Camelback Road,
Suite 700, Phoenix, AZ 85016, in October, 2014, in regard to his breach of fiduciary duty
claims;

Gregory Del Gaizo, Robbins Arroyo, 600 B Street, Suite 1900, San Diego, CA 92101,
in December, 2014, whose firm subsequently represented me in both the Records Action,
with Peter Andrews of Andrews & Springer, LLC, 3801 Kennett Pike, Building C, Suite
305, Wilmington, DL 19807, serving as local counsel, and in the Underlying Action, with
Michael McKay, Schneider, Wallace, Cottrell, Konecky & Watkings, LLP, 8501 N.

Scottsdale Road, Suite 270, Scottsdale, AZ 85253 serving as local counsel.

00023853 2 19

Case 3:17-cv-01078 Document 98-1 Filed 01/24/20 Page 19 of 46 PagelD #: 1176

 

 
VERIFICATION

counTY OF “eri co AG )

STATE OF ARIZONA )

1, John J. Shufeldt, M.D., after being first duly sworn, make oath that 1 have
read the foregoing interrogatories and the responses thereto, and I swear and affirm that

the responses are true and correct to the best of my knowledge, information and belief.

 

AG a yr —— —
( hn4\Shufeldt >

Sworn to and subscribed before me on this the /( day of April, 2018.

 

 

 

 

Korey fie € C : y7

 

My Commission Expires: 2 ~ 20 20 _2/

00023853 2 20

Case 3:17-cv-01078 Document 98-1 Filed 01/24/20 Page 20 of 46 PagelD #: 1177

 
PLAINTIFF’S OBJECTIONS TO DEFENDANT’S REQUEST FOR
PRODUCTION OF DOCUMENTS AND INSTRUCTIONS

1. Plaintiff objects to Defendant’s document requests, because they seek disclosure

of privileged attorney-communications and protected work product materials.

2. Plaintiff objects to Defendant’s document requests, because they seek production

of documents that are not relevant to the claims or defenses of the parties and are

not proportional to the needs of the case in violation of Fed. R. Civ. P. 26(b)(1).

3. Plaintiff objects to Defendant’s document requests, because they fail to describe

the documents requested with reasonable particularity in violation of Fed. R. Civ. P.

34(b)(1)(A).

4. Plaintiff objects to Defendant’s definition of “document,” as it appears on page
two of its discovery requests, as such “definition” contradicts both Fed. R. Civ. P.
34(b)(1)(A) and Fed. R. Civ. P. 26(b)(1).

5. Plaintiff objects to Defendant’s document requests, because they seek disclosure
of materials protected by confidentiality orders entered in both state and federal
courts,

6. Plaintiff objects to Defendant’s discovery requests, because they seek disclosure
of documents protected by mediation agreements.

7. Plaintiff objects to Defendant’s discovery requests, because they are overly broad

unduly vague and overly burdensome.

00023853 2 21

Case 3:17-cv-01078 Document 98-1 Filed 01/24/20 Page 21 of 46 PagelD #: 1178
8. Plaintiff objects on grounds of undue burden to Defendant’s discovery requests to
the extent that they purport to require Plaintiff to provide date, time and subject

descriptions of literally thousands of privileged attorney-client communications.

1, All documents identified in your responses to the foregoing interrogatories.

RESPONSE: Plaintiff objects to this request to the extent that it seeks disclosure of
privileged materials, confidential materials, and documents that are not relevant to the
claims or defenses or proportional to the needs of the case. The otherwise discoverable

documents are being produced.

2. All communications and other documents related to or referencing your

representation by Baker Donelson.

RESPONSE: Plaintiff objects to this request to the extent that it seeks disclosure of
privileged materials, confidential materials, and documents that are not relevant to the
claims or defenses or proportional to the needs of the case. Plaintiff also objects as the
Defendant fails to describe the requested documents with reasonable particularity and is
overly broad, unduly vague and overly burdensome. The documents exchanged between

the Plaintiff and the Defendant are being produced.

3. All documents relating to, referencing, or supporting any of your claims of

negligence against Baker Donelson in this action.

00023853 2 22

Case 3:17-cv-01078 Document 98-1 Filed 01/24/20 Page 22 of 46 PagelD #: 1179

 

 
RESPONSE: Plaintiff objects to this request to the extent that it seeks disclosure of
privileged materials, confidential materials, and documents that are not relevant to the
claims or defenses or proportional to the needs of the case. Plaintiff also objects as the
Defendant fails to describe the requested documents with reasonable particularity and is
overly broad, unduly vague and overly burdensome. The discoverable documents which

support Plaintiff’s claims of negligence against Baker Donelson are being produced.

4. All documents relating to or referencing the Qui Tam Action or Antonio Saidiani.

RESPONSE: Plaintiff objects to this request to the extent that it seeks disclosure of
privileged materials, confidential materials, and documents that are not relevant to the
claims or defenses or proportional to the needs of the case. Plaintiff also objects as the
Defendant fails to describe the requested documents with reasonable particularity and is
overly broad, unduly vague and overly burdensome. Plaintiff is producing documents
which establish that the qui tam action brought against Plaintiff by the relator Antonio
Saidiani were dismissed with prejudice and that the United States declined an opportunity

to prosecute the case against Dr. Shufeldt.

5. All documents relating to or referencing the United States Department of Justice’s

investigation of NextCare.
RESPONSE: Plaintiff objects to this request to the extent that it seeks disclosure of
privileged materials, confidential materials, and documents that are not relevant to the

00023853 2 23

Case 3:17-cv-01078 Document 98-1 Filed 01/24/20 Page 23 of 46 PagelD #: 1180
claims or defenses or proportional to the needs of the case. Plaintiff also objects as the
Defendant fails to describe the requested documents with reasonable particularity and is
overly broad, unduly vague and overly burdensome. Plaintiff is producing the documents
which establish that the qui tam action brought against Plaintiff by the relator Antonio
Saidiani were dismissed with prejudice and that the United States declined an opportunity

to prosecute the case against Dr. Shufeldt.

6. All documents relating to or referencing the United States Department of Justice’s

investigation of you.

RESPONSE: Plaintiff objects to this request to the extent that it seeks disclosure of
privileged materials, confidential materials, and documents that are not relevant to the
claims or defenses or proportional to the needs of the case. Plaintiff also objects as the
Defendant fails to describe the requested documents with reasonable particularity and is
overly broad, unduly vague and overly burdensome. Plaintiff is producing the discoverable
documents which establish that the qui tam action brought against Plaintiff by the relator
Antonio Saidiani were dismissed with prejudice and that the United States declined an

opportunity to prosecute the case against Dr. Shufeldt.

7. All documents relating to or referencing the Shufeldt Employment Action.

00023853 2 24

Case 3:17-cv-01078 Document 98-1 Filed 01/24/20 Page 24 of 46 PagelD #: 1181

 

 
RESPONSE: Plaintiff objects to this request to the extent that it seeks disclosure of
privileged materials, confidential materials, and documents that are not relevant to the
claims or defenses or proportional to the needs of the case. Plaintiff also objects as the
Defendant fails to describe the requested documents with reasonable particularity and is
overly broad, unduly vague and overly burdensome. Plaintiff further objects because the
request seeks production of documents protected by confidentiality agreements. Without
waiving these objections, Plaintiff is producing the discoverable documents relevant to the

parties’ claims and defenses and proportional to the needs of the case.

8. All documents relating to or referencing the Shufeldt Records Action, including

but not limited to all documents obtained by you in that action.

RESPONSE: Plaintiff objects to this request to the extent that it seeks disclosure of
privileged materials, confidential materials, and documents that are not relevant to the
claims or defenses or proportional to the needs of the case. Plaintiff also objects as the
Defendant fails to describe the requested documents with reasonable particularity and is
overly broad, unduly vague and overly burdensome. Plaintiff further objects because the
request seeks production of documents protected by confidentiality agreements. Without
waiving these objections, Plaintiff is producing the discoverable documents relevant to the

parties’ claims and defenses and proportional to the needs of the case.

00023853 2 25

 

Case 3:17-cv-01078 Document 98-1 Filed 01/24/20 Page 25 of 46 PagelD #: 1182
9. All documents relating to, referencing, sent to or received from NextCare after

January 1, 2008.

RESPONSE: Plaintiff objects to this request to the extent that it seeks disclosure of
privileged materials, confidential materials, and documents that are not relevant to the
claims or defenses or proportional to the needs of the case. Plaintiff also objects as the
Defendant fails to describe the requested documents with reasonable particularity and is
overly broad, unduly vague and overly burdensome. Plaintiff further objects because the
request seeks production of documents protected by confidentiality agreements. Without
waiving these objections, Plaintiff is producing the discoverable documents relevant to the

parties’ claims and defenses and proportional to the needs of the case.

10. All documents relating to or referencing NextCare’s Series A Preferred Stock.

RESPONSE: Plaintiff objects to this request to the extent that it seeks disclosure of
privileged materials, confidential materials, and documents that are not relevant to the
claims or defenses or proportional to the needs of the case. Plaintiff also objects as the
Defendant fails to describe the requested documents with reasonable particularity and is
overly broad, unduly vague and overly burdensome. Plaintiff further objects because the
request seeks production of documents protected by confidentiality agreements. Without
waiving these objections, Plaintiff is producing the discoverable documents relevant to the

parties’ claims and defenses and proportional to the needs of the case.

00023853 2 26

 

Case 3:17-cv-01078 Document 98-1 Filed 01/24/20 Page 26 of 46 PagelD #: 1183
11. All documents relating to or referencing NextCare’s Series A-1 Preferred Stock.

RESPONSE: Plaintiff objects to this request to the extent that it seeks disclosure of
privileged materials, confidential materials, and documents that are not relevant to the
claims or defenses or proportional to the needs of the case. Plaintiff also objects as the
Defendant fails to describe the requested documents with reasonable particularity and is
overly broad, unduly vague and overly burdensome. Plaintiff further objects because the
request seeks production of documents protected by confidentiality agreements. Without
waiving these objections, Plaintiff is producing the discoverable documents relevant to the

parties’ claims and defenses and proportional to the needs of the case.

12. All documents relating to or referencing NextCare’s Series B Preferred Stock.

RESPONSE: Plaintiff objects to this request to the extent that it seeks disclosure of
privileged materials, confidential materials, and documents that are not relevant to the
claims or defenses or proportional to the needs of the case. Plaintiff also objects as the
Defendant fails to describe the requested documents with reasonable particularity and is
overly broad, unduly vague and overly burdensome. Plaintiff further objects because the
request seeks production of documents protected by confidentiality agreements. Without
waiving these objections, Plaintiff is producing the discoverable documents relevant to the

parties’ claims and defenses and proportional to the needs of the case.

00023853 2 27

 

 

Case 3:17-cv-01078 Document 98-1 Filed 01/24/20 Page 27 of 46 PagelD #: 1184
13. All documents relating to or referencing NextCare’s Series C Preferred Stock.

RESPONSE: Plaintiff objects to this request to the extent that it seeks disclosure of
privileged materials, confidential materials, and documents that are not relevant to the
claims or defenses or proportional to the needs of the case. Plaintiff also objects as the
Defendant fails to describe the requested documents with reasonable particularity and is
overly broad, unduly vague and overly burdensome. Plaintiff further objects because the
request seeks production of documents protected by confidentiality agreements. Without
waiving these objections, Plaintiff is producing the discoverable documents relevant to the

parties’ claims and defenses and proportional to the needs of the case.

14, All documents relating to or referencing NextCare’s Series AA Preferred Stock.

RESPONSE: Plaintiff objects to this request to the extent that it seeks disclosure of
privileged materials, confidential materials, and documents that are not relevant to the
claims or defenses or proportional to the needs of the case. Plaintiff also objects as the
Defendant fails to describe the requested documents with reasonable particularity and is
overly broad, unduly vague and overly burdensome. Plaintiff further objects because the
request seeks production of documents protected by confidentiality agreements. Without
waiving these objections, Plaintiff is producing the discoverable documents relevant to the

parties’ claims and defenses and proportional to the needs of the case.

00023853 2 28

 

 

Case 3:17-cv-01078 Document 98-1 Filed 01/24/20 Page 28 of 46 PagelD #: 1185
15. All documents relating to, referencing, sent to or received from the persons
identified as “founders of the Company” in your response to Interrogatory No. 24 above after
January 1, 2008.

RESPONSE: Plaintiff objects te this request to the extent that it seeks disclosure of
privileged materials, confidential materials, and documents that are not relevant to the
claims or defenses or proportional to the needs of the case. Plaintiff also objects as the
Defendant fails to describe the requested documents with reasonable particularity and is
overly broad, unduly vague and overly burdensome. Plaintiff further objects because the
request seeks production of documents protected by confidentiality agreements. Without
waiving these objections, Plaintiff is producing the discoverable documents relevant to the

parties’ claims and defenses and proportional to the needs of the case.

16. All documents relating to, referencing, sent to or received from John Julian.

RESPONSE: Plaintiff objects to this request to the extent that it seeks disclosure of
privileged materials, confidential materials, and documents that are not relevant to the
claims or defenses or proportional to the needs of the case. Plaintiff also objects as the
Defendant fails to describe the requested documents with reasonable particularity and is
overly broad, unduly vague and overly burdensome. Plaintiff further objects because the

request seeks production of documents protected by confidentiality agreements. Without

00023853 2 29

 

Case 3:17-cv-01078 Document 98-1 Filed 01/24/20 Page 29 of 46 PagelD #: 1186
waiving these objections, Plaintiff is producing the discoverable documents relevant to the

parties’ claims and defenses and proportional to the needs of the case.

17. All documents relating to, referencing, sent to or received from Malcolm
Kostuchenko.

RESPONSE: Plaintiff objects to this request to the extent that it seeks disclosure of
privileged materials, confidential materials, and documents that are not relevant to the
claims or defenses or proportional to the needs of the case. Plaintiff also objects as the
Defendant fails to describe the requested documents with reasonable particularity and is
overly broad, unduly vague and overly burdensome. Plaintiff further objects because the
request seeks production of documents protected by confidentiality agreements. Without
waiving these objections, Plaintiff is producing the discoverable documents relevant to the

parties’ claims and defenses and proportional to the needs of the case.

18. All documents relating to, referencing, sent to or received from Andrew Paul.

RESPONSE: Plaintiff objects to this request to the extent that it seeks disclosure of
privileged materials, confidentia} materials, and documents that are not relevant te the
claims or defenses or proportional te the needs of the case. Plaintiff also objects as the
Defendant fails to describe the requested documents with reasonable particularity and is

overly broad, unduly vague and overly burdensome. Plaintiff further objects because the

00023853 2 30

Case 3:17-cv-01078 Document 98-1 Filed 01/24/20 Page 30 of 46 PagelD #: 1187

 
request seeks production of documents protected by confidentiality agreements. Without
waiving these objections, Plaintiff is producing the discoverable documents relevant to the
parties’ claims and defenses and proportional to the needs of the case that are responsive to

this request.

19. All documents relating to, referencing, sent to or received from Fred Brown.

RESPONSE: Plaintiff objects to this request to the extent that it seeks disclosure of
privileged materials, confidential materials, and documents that are not relevant to the
claims or defenses or proportional to the needs of the case. Plaintiff also objects as the
Defendant fails to describe the requested documents with reasonable particularity and is
overly broad, unduly vague and overly burdensome. Plaintiff further objects because the
request seeks production of documents protected by confidentiality agreements. Without
waiving these objections, Plaintiff is producing the discoverable documents relevant to the
parties’ claims and defenses and proportional to the needs of the case that are responsive to

this request.

20. All documents relating to, referencing, sent to or received from Breaux

Castleman.

RESPONSE: Plaintiff objects to this request to the extent that it seeks disclosure of

privileged materials, confidential materials, and documents that are not relevant to the

00023853 2 31

Case 3:17-cv-01078 Document 98-1 Filed 01/24/20 Page 31 of 46 PagelD #: 1188
claims or defenses or proportional to the needs of the case. Plaintiff also objects as the
Defendant fails to describe the requested documents with reasonable particularity and is
overly broad, unduly vague and overly burdensome. Plaintiff further objects because the
request seeks production of documents protected by confidentiality agreements. Without
waiving these objections, Plaintiff is producing the discoverable documents relevant to the
parties’ claims and defenses and proportional to the needs of the case that are responsive to

this request.

21. Ail documents relating to, referencing, sent to or received from Larry Wolk.

RESPONSE: Plaintiff objects to this request to the extent that it seeks disclosure of
privileged materials, confidential materials, and documents that are not relevant to the
claims or defenses or proportional to the needs of the case. Plaintiff also objects as the
Defendant fails to describe the requested documents with reasonable particularity and is
everly broad, unduly vague and overly burdensome. Plaintiff further objects because the
request seeks production of documents protected by confidentiality agreements. Without
waiving these objections, Plaintiff is producing the discoverable documents relevant to the
parties’ claims and defenses and proportional to the needs of the case that are responsive to

this request.

22. All documents relating to, referencing, sent to or received from EEF.

00023853 2 32

Case 3:17-cv-01078 Document 98-1 Filed 01/24/20 Page 32 of 46 PagelD #: 1189

 
RESPONSE: Plaintiff objects to this request to the extent that it seeks disclosure of
privileged materials, confidential materials, and documents that are not relevant to the
claims or defenses or proportional to the needs of the case. Plaintiff also objects as the
Defendant fails to describe the requested documents with reasonable particularity and is
overly broad, unduly vague and overly burdensome. Plaintiff further objects because the
request seeks production of documents protected by confidentiality agreements. Without
waiving these objections, Plaintiff is producing the discoverable documents relevant to the
parties’ claims and defenses and proportional to the needs of the case that are responsive to

this request.

23. All documents relating to, referencing, sent to or received from any of the
attorneys referenced in your response to Interrogatory No. 25 above.

RESPONSE: Plaintiff objects to this request to the extent because it overtly seeks
disclosure of privileged materials, confidential materials, and documents that are not
relevant to the claims or defenses or proportional to the needs of the case. Plaintiff also
objects as the Defendant fails to describe the requested documents with reasonable
particularity and is overly broad, unduly vague and overly burdensome. Plaintiff further
objects because the request seeks production of documents protected by confidentiality
agreements. Without waiving these objections, Plaintiff is producing the documents

exchanged between the parties and proportional to the needs of the case.

00023853 2 33

Case 3:17-cv-01078 Document 98-1 Filed 01/24/20 Page 33 of 46 PagelD #: 1190

 
24. All documents relating to or referencing the statute of limitations period
applicable to the claims asserted against NextCare in the Underlying Action.

RESPONSE: Plaintiff objects to this request to the extent that it seeks disclosure of
privileged materials, confidential materials, and documents that are not relevant to the
claims or defenses or proportional to the needs of the case. Plaintiff also objects as the
Defendant fails to describe the requested documents with reasonable particularity and is
overly broad, unduly vague and overly burdensome. Plaintiff further objects because the
request seeks production of documents protected by confidentiality agreements. Without
waiving these objections, Plaintiff is producing the discoverable documents relevant to the
parties’ claims and defenses and proportional to the needs of the case that are responsive to

this request.

25. All documents relating to or referencing the statute of limitations period
applicable to any of the claims identified in your response to Interrogatory No. 6 above.
RESPONSE: Plaintiff objects to this request, because its seeks discovery of materials that

are not relevant to the claims or defenses presented in this case.

26. All documents relating to or referencing your resignation as an officer or director

of NextCare.

RESPONSE: Plaintiff objects to this request to the extent that it seeks disclosure of

privileged materials, confidential materials, and documents that are not relevant to the

00023853 2 34

Case 3:17-cv-01078 Document 98-1 Filed 01/24/20 Page 34 of 46 PagelD #: 1191

 
claims or defenses or proportional to the needs of the case. Plaintiff also objects as the
Defendant fails to describe the requested documents with reasonable particularity and is
overly broad, unduly vague and overly burdensome. Plaintiff further objects because the
request seeks production of documents protected by confidentiality agreements. Without
waiving these objections, Plaintiff is producing the Plaintiff's Separation Agreement and
the discoverable documents relevant to the parties’ claims and defenses and proportional to

the needs of the case that are responsive to this request.

27. All documents relating to or referencing NextCare’s threat to stop paying, or
refusal to pay, your legal fees incurred in connection with the Qui Tam Action or the United
States Department of Justice’s investigation of you or NextCare.

RESPONSE: Plaintiff objects to this request to the extent that it seeks disclosure of
privileged materials, confidential materials, and documents that are not relevant to the
claims or defenses or proportional to the needs of the case. Plaintiff also objects as the
Defendant fails to describe the requested documents with reasonable particularity and is
overly broad, unduly vague and overly burdensome. Plaintiff further objects because the
request seeks production of documents protected by confidentiality agreements. Without
waiving these objections, Plaintiff is producing the discoverable documents relevant to the
parties’ claims and defenses and proportional to the needs of the case that are responsive to

this request.

00023853 2 35

Case 3:17-cv-01078 Document 98-1 Filed 01/24/20 Page 35 of 46 PagelD #: 1192

 
28. All documents relating to or supporting your response to Interrogatory No. 10
above concerning recovery of attorney’s fees and expenses in this action.

RESPONSE: Plaintiff objects to this request to the extent that it seeks disclosure of
privileged materials, confidential materials, and documents that are not relevant to the
claims or defenses or proportional to the needs of the case. Plaintiff also objects as the
Defendant fails to describe the requested documents with reasonable particularity and is

overly broad, unduly vague and overly burdensome.

29. All documents relating to, referencing or obtained during the course of the
Underlying Action, including but not limited to pleadings, orders, correspondence, discovery,
documents obtained from parties or third parties in discovery, documents obtained informally,
etc.

RESPONSE: Plaintiff objects to this request to the extent that it seeks disclosure of
privileged materials, confidential materials, and documents that are not relevant to the
claims or defenses or proportional to the needs of the case. Plaintiff also objects as the
Defendant fails to describe the requested documents with reasonable particularity and is
overly broad, unduly vague and overly burdensome. Plaintiff further objects because the
request seeks production of documents protected by confidentiality agreements. Without
waiving these objections, Plaintiff is producing the Plaintiff’s Separation Agreement and
the discoverable documents relevant to the parties’ claims and defenses and proportional to

the needs of the case that are responsive to this request.

00023853 2 36

Case 3:17-cv-01078 Document 98-1 Filed 01/24/20 Page 36 of 46 PagelD #: 1193

 
30. All documents relating to, referencing or evidencing the settlement of the
Underlying Action or the negotiations leading to the settlement.

RESPONSE: Plaintiff objects to this request to the extent that it seeks disclosure of
privileged materials, confidential materials, and documents that are not relevant to the
claims or defenses or proportional to the needs of the case. Plaintiff also objects as the
Defendant fails to describe the requested documents with reasonable particularity and is
overly broad, unduly vague and overly burdensome. Plaintiff further objects because the
request seeks production of documents protected by confidentiality agreements. Without
waiving these objections, Plaintiff is producing the settlement agreement in the Underlying
Action.

31. All documents sent to or received from the mediator in the Underlying Action.

RESPONSE: Plaintiff objects to this request to the extent that it seeks disclosure of
privileged materials, confidential materials, and documents that are not relevant to the
claims or defenses or proportional to the needs of the case. Plaintiff also objects as the
Defendant fails to describe the requested documents with reasonable particularity and is
overly broad, unduly vague and overly burdensome. Plaintiff further objects because the

request seeks production of documents protected by confidentiality agreements.

32. All documents relating to, referencing, analyzing or evaluating NextCare’s statute

of limitations defense in the Underlying Action.

00023853 2 37

Case 3:17-cv-01078 Document 98-1 Filed 01/24/20 Page 37 of 46 PagelD #: 1194
RESPONSE: Plaintiff objects to this request to the extent that it seeks disclosure of
privileged materials, confidential materials, and documents that are not relevant to the
claims or defenses or proportional to the needs of the case. Plaintiff also objects as the
Defendant fails to describe the requested documents with reasonable particularity and is
overly broad, unduly vague and overly burdensome. Plaintiff further objects because the
request seeks production of documents protected by confidentiality agreements. Without
waiving these objections, Plaintiff is producing the discoverable documents relevant to the
parties’ claims and defenses and proportional to the needs of the case that are responsive to

this request.

33. All documents relating to, referencing or supporting your breach of fiduciary duty
claims in the Underlying Action.

RESPONSE: Plaintiff objects to this request to the extent that it seeks disclosure of
privileged materials, confidential materials, and documents that are not relevant to the
claims or defenses or proportional to the needs of the case. Plaintiff also objects as the
Defendant fails to describe the requested documents with reasonable particularity and is
overly broad, unduly vague and overly burdensome. Plaintiff further objects because the
request seeks production of documents protected by confidentiality agreements. Without
waiving these objections, Plaintiff is producing the discoverable documents relevant to the
parties’ claims and defenses and proportional to the needs of the case that are responsive to

this request.

00023853 2 38

Case 3:17-cv-01078 Document 98-1 Filed 01/24/20 Page 38 of 46 PagelD #: 1195

 
34. All documents relating to, referencing or evidencing any of the valuations
referenced in the complaint in the Underlying Action or any manipulation of those valuations.

RESPONSE: Plaintiff objects to this request to the extent that it seeks disclosure of
privileged materials, confidential materials, and documents that are not relevant to the
claims or defenses or proportional to the needs of the case. Plaintiff also objects as the
Defendant fails to describe the requested documents with reasonable particularity and is
overly broad, unduly vague and overly burdensome. Plaintiff further objects because the
request seeks production of documents protected by confidentiality agreements. Without
waiving these objections, Plaintiff is producing the discoverable documents relevant to the
parties’ claims and defenses and proportional to the needs of the case that are responsive to

this request.

35. All documents relating to, referencing, sent to, or received from Arcstone

Partners.

RESPONSE: Plaintiff objects to this request to the extent that it seeks disclosure of
privileged materials, confidential materials, and documents that are not relevant to the
claims or defenses or proportional to the needs of the case. Plaintiff also objects as the
Defendant fails to describe the requested documents with reasonable particularity and is
overly broad, unduly vague and overly burdensome. Plaintiff further objects because the

request seeks production of documents protected by confidentiality agreements. Without

00023853 2 39

Case 3:17-cv-01078 Document 98-1 Filed 01/24/20 Page 39 of 46 PagelD #: 1196
waiving these objections, Plaintiff is producing the discoverable documents relevant to the
parties’ claims and defenses and proportional to the needs of the case that are responsive to

this request.

36. All documents relating to, referencing, sent to, or received from Ceteris US LLC.

RESPONSE: Plaintiff objects to this request to the extent that it seeks disclosure of
privileged materials, confidential materials, and documents that are not relevant to the
claims or defenses or proportional to the needs of the case. Plaintiff also objects as the
Defendant fails to describe the requested documents with reasonable particularity and is
overly broad, unduly vague and overly burdensome. Plaintiff further objects because the
request seeks production of documents protected by confidentiality agreements. Without
waiving these objections, Plaintiff is producing the discoverable documents relevant to the
parties’ claims and defenses and proportional to the needs of the case that are responsive to

this request.

37. All documents relating to, referencing, sent to, or received from Cogent Valuation.
RESPONSE: Plaintiff objects to this request to the extent that it seeks disclosure of
privileged materials, confidential materials, and documents that are not relevant to the
claims or defenses or proportional to the needs of the case. Plaintiff also objects as the

Defendant fails to describe the requested documents with reasonable particularity and is

00023853 2 40

Case 3:17-cv-01078 Document 98-1 Filed 01/24/20 Page 40 of 46 PagelD #: 1197

 
overly broad, unduly vague and overly burdensome. Plaintiff further objects because the
request seeks production of documents protected by confidentiality agreements. Without
waiving these objections, Plaintiff is producing the discoverable documents relevant to the
parties’ claims and defenses and proportional to the needs of the case that are responsive to

this request.

38. All documents relating to, referencing or evidencing the financial projections
referenced in paragraph 3 of the complaint in the Underlying Action or any manipulation or
depression of those projections.

RESPONSE: Plaintiff objects to this request to the extent that it seeks disclosure of
privileged materials, confidential materials, and documents that are not relevant to the
claims or defenses or proportional to the needs of the case. Plaintiff also objects as the
Defendant fails to describe the requested documents with reasonable particularity and is
overly broad, unduly vague and overly burdensome. Plaintiff further objects because the
request seeks production of documents protected by confidentiality agreements. Without
waiving these objections, Plaintiff is producing the discoverable documents relevant to the
parties’ claims and defenses and proportional to the needs of the case that are responsive to

this request.

00023853 2 41

Case 3:17-cv-01078 Document 98-1 Filed 01/24/20 Page 41 of 46 PagelD #: 1198

 
39. All documents relating to, referencing or evidencing the “2010 Challenged
Transaction,” as that term is defined in the complaint in the Underlying Action.

RESPONSE: Plaintiff objects to this request to the extent that it seeks disclosure of
privileged materials, confidential materials, and documents that are not relevant to the
claims or defenses or proportional to the needs of the case. Plaintiff also objects as the
Defendant fails to describe the requested documents with reasonable particularity and is
overly broad, unduly vague and overly burdensome. Plaintiff further objects because the
request seeks production of documents protected by confidentiality agreements. Without
waiving these objections, Plaintiff is producing the discoverable documents relevant to the
parties’ claims and defenses and proportional to the needs of the case that are responsive to

this request.

40. All documents relating to, referencing or evidencing the “2012 Challenged
Transaction,” as that term is defined in the complaint in the Underlying Action.

RESPONSE: Plaintiff objects to this request to the extent that it seeks disclosure of
privileged materials, confidential materials, and documents that are not relevant to the
claims or defenses or proportional to the needs of the case. Plaintiff also objects as the
Defendant fails to describe the requested documents with reasonable particularity and is
overly broad, unduly vague and overly burdensome. Plaintiff further objects because the
request seeks production of documents protected by confidentiality agreements. Without

waiving these objections, Plaintiff is producing the discoverable documents relevant to the

00023853 2 42

Case 3:17-cv-01078 Document 98-1 Filed 01/24/20 Page 42 of 46 PagelD #: 1199

 

 
parties’ claims and defenses and proportional to the needs of the case that are responsive to

this request.

41. All documents relating to, referencing or evidencing the purchase or conversion of
stock in NextCare by EEF or any individual or entity associated with EEF.

RESPONSE: Plaintiff objects to this request to the extent that it seeks disclosure of
privileged materials, confidential materials, and documents that are not relevant to the
claims or defenses or proportional to the needs of the case. Plaintiff also objects as the
Defendant fails to describe the requested documents with reasonable particularity and is
overly broad, unduly vague and overly burdensome. Plaintiff further objects because the
request seeks production of documents protected by confidentiality agreements. Without
waiving these objections, Plaintiff is producing the discoverable documents relevant to the
parties’ claims and defenses and proportional to the needs of the case that are responsive to

this request.

42. All documents sent to or received from any officer, director, shareholder,
employee, agent, or representative of NextCare after January 1, 2008, concerning any of the
events referenced in the complaint in the Underlying Action.

RESPONSE: Plaintiff objects to this request to the extent that it seeks disclosure of

privileged materials, confidential materials, and documents that are not relevant to the

00023853 2 43

Case 3:17-cv-01078 Document 98-1 Filed 01/24/20 Page 43 of 46 PagelD #: 1200

 

 
claims or defenses or proportional to the needs of the case. Plaintiff also objects as the
Defendant fails to describe the requested documents with reasonable particularity and is
overly broad, unduly vague and overly burdensome. Plaintiff further objects because the
request seeks production of documents protected by confidentiality agreements. Without
waiving these objections, Plaintiff is producing the discoverable documents relevant to the
parties’ claims and defenses and proportional to the needs of the case that are responsive to

this request.

43. All documents relating to or supporting your response to Interrogatory No. 4
above concerning your alleged damages.

RESPONSE: Plaintiff objects to this request to the extent that it seeks disclosure of
privileged materials, confidential materials, and documents that are not relevant to the
claims or defenses or proportional to the needs of the case. Plaintiff also objects as the
Defendant fails to describe the requested documents with reasonable particularity and is
overly broad, unduly vague and overly burdensome. Without waiving these objections,
Plaintiff will produce the discoverable documents relevant to the parties’ claims and

defenses and proportional to the needs of the case that are responsive to this request.

44. —_ All documents sent to, received from or created by any expert identified in your

response to Interrogatory 3 above.

00023853 2 44

Case 3:17-cv-01078 Document 98-1 Filed 01/24/20 Page 44 of 46 PagelD #: 1201

 

 
RESPONSE: Plaintiff objects to this request to the extent that it seeks disclosure of
privileged materials, confidential materials, and documents that are not discoverable or
relevant to the claims or defenses or proportional to the needs of the case. Plaintiff also
objects as the request is overly broad and unduly burdensome. Without waiving these

objections, Plaintiff has produced Mr. Hackett’s Preliminary Expert Opinion Affidavit.

45. All documents sent to or received from the “financial expert” referenced in
paragraph 43 of the complaint in the Underlying Action.

RESPONSE: Plaintiff objects to this request to the extent that it seeks disclosure of
privileged materials, confidential materials, and documents that are not relevant to the
claims or defenses or proportional to the needs of the case. Plaintiff also objects as the
Defendant fails to describe the requested documents with reasonable particularity and is
overly broad, unduly vague and overly burdensome. Plaintiff further objects because the
request seeks production of documents protected by confidentiality agreements. Without
waiving these objections, Plaintiff is producing the discoverable documents relevant to the
parties’ claims and defenses and proportional to the needs of the case that are responsive to
this request.

46. Complete copies of your state and federal tax returns and all schedules thereto for
the years 2010 through 2015.

RESPONSE: These documents will be provided.

00023853 2 45

Case 3:17-cv-01078 Document 98-1 Filed 01/24/20 Page 45 of 46 PagelD #: 1202

 

 
47. All documents evidencing the fee arrangement between you and any attorney or
law firm representing you in the Underlying Action.

RESPONSE: The attorney-client fee agreements between Plaintiff and the
attorneys who represented him in the Underlying Action are confidential. Plaintiff will

provide statements of the amounts paid to said attorneys.

Respectfully submitted,

Ze.
Augyst C. Winter, Esq.
Attorney for Plaintiff

Two Brentwood Commons, Suite150

750 Old Hickory Boulevard
Brentwood, TN 37207

   

CERTIFICATE OF SERVICE

I hereby certify that a true and exact copy of the foregoing was served on the following
individual via e-mail and U.S. Mail on April _/ 4, 2018:

W. Scott Sims

SIMS/FUNK, PLC

3322 West End Avenue, Suite #200
Nashville, TN 37203
sims@simsfunk.com

 

00023853 2 46

Case 3:17-cv-01078 Document 98-1 Filed 01/24/20 Page 46 of 46 PagelD #: 1203

 

 
